        Case 1:17-c
        Case        v-09554-AKH Document 133 Filed
             1:17-cv-09554-AKH  Document 135 Filed 10/03/18 Page ±
                                                                 1 011Toi~~~= ~~:;
                                                                      2 --
                                                                   of &:·-
                                                                           .
                                                                                                      7
                                                                      i DOCUMENT                             Ii
                                                                                                             1
                                                                        EL_ECTRONICALLY hI L)
UNITED STATES DISTR ICT COURT
                                                                        DOC #:          ~     /   :   .,,_   I
SOUT HERN DISTR ICT OF NEW YORK
                                                                        DATE FILED: {       fl/{[/J]
LOUIS ETTE GEISS, KATHERI NE                              Case No. 17-cv-9554 (AKH) (BCM)
KEND ALL, ZOE BROC K, SARA H ANN
THOM AS (a/k/a SARA H ANN MASSE),
MELIS SA SAGEM ILLER , and
NANN ETTE KLATT , individually and on                     Hon. Alvin K. Hellerstein
behalf of all others similarly situated,
                                     Plaintiffs,

                       v.
THE WEINS TEIN COMP ANY
HOLD INGS, LLC, MIRAM AX, LLC,
MIRAM AX FILM CORP., MIRAM AX
FILM NY LLC, HARV EY WEINSTEIN,
ROBE RT WEINS TEIN, DIRK ZIFF, TIM
SARNOFF, MARC LASRY, TARA K BEN
                                                              tl1 k y~""e'~5--
AMMA R, LANC E MAER OV, RICHARD
KOEN IGSBE RG, PAUL TUDO R JONES,
JEFF SACKM AN, JAMES DOLAN,
                                                                ,.             101~1,i
MIRAM AX DOES 1-10, and JOHN DOES
1-50, inclusive,
                                   Defendants.


                PLAINTIFFS' MOTI ON TO WITH DRAW APPEA RANC ES OF
                   ATTO RNEY S CRIS ARME NTA AND CRED ENCE SOL


                                                                                              w the
         Pursua nt to Local Rule 1.4, Plaintiffs respectfully request that this Court withdra
                                                                              continue to be
 appearances of Cris Armen ta and Credence Sol as their attorneys. Plaintiffs
                                                                          Smith, Robert Carey,
 represented by Steve W. Berman, Elizabe th A. Fegan, Jason Zweig, Shelby
                                                                       1.4 contemplates
 and Emily Brown of Hagens Berma n Sobol Shapiro LLP. While Local Rule
                                                                               wal, Plaintiffs
 that an attorney requesting withdrawal submit an affidavit to justify withdra
                                                                                 is upon the
 respectfully reques t that this requirement be waived given that the withdrawal
                                                                              Hagens Berman.
 Plaintiffs' motion and Plaintiffs continue to be represented by counsel from




                                                   - 1-
 010717-111068822 VJ
                                Document 133 Filed 10/03/18 Page 2 of 2
              1:17-cv-09554-AKH Document
         Case 1:17-cv-09554-AKH
         Case                            135 Filed 10/03/18 Page 2 of 2



        Accordingly, Plaintiffs respectfully request that the Court terminate the appearances of

Ms. Armenta and Ms. Sol on their behalf.



Dated: October 3, 2018                        Respectfully submitted,

                                              Isl Elizabeth A. Fegan
                                              Elizabeth A. Fegan
                                              Emily Brown
                                              HAGENS BERMA N SOBOL SHAPIRO LLP
                                              455 N. Cityfront Plaza Dr., Suite 2410
                                              Chicago, IL 60611
                                              Telephone: (708) 628-4949
                                              Facsimile: (708) 628-4950
                                              beth@hbsslaw.com
                                              emilyb@hbsslaw.com

                                              Steve W. Berman
                                              Shelby Smith
                                              HAGENS BERMA N SOBOL SHAPIRO LLP
                                              1918 Eighth Avenue, Suite 3300
                                              Seattle, WA 98101
                                              Telephone: (206) 623-7292
                                              steve@hbsslaw.com
                                              shelbys@hbsslaw.com

                                              Jason Zweig
                                              HAGENS BERMA N SOBOL SHAPIRO LLP
                                              555 Fifth Avenue
                                              Suite 1700
                                              New York, NY 10017
                                              jasonz@hbsslaw.com

                                               Robert B. Carey
                                               HAGENS BERMA N SOBOL SHAPIRO LLP
                                               11 West Jefferson Street, Suite 1000
                                               Phoenix, Arizona 85003
                                               Telephone: (602) 840-5900
                                               Facsimile: (602) 840-3012
                                               rob@hbsslaw.com




                                                 -2-
 010717-11 1068822 VI
